Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-4 are allowed over prior art of record. IDS submitted on 02/15/2022 does not change the condition of allowable claims 1-4 submitted on 01/11/2022. 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).